Citation Nr: 1421150	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as being due to or aggravated by VA treatment provided at the VA Medical Center in Amarillo, Texas, from June through July of 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1955 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during an April 2011 hearing held before a Decision Review Officer (DRO) at the Waco RO.  A transcript of this testimony is associated with the claims file.  Although, in his June 2010 substantive appeal, the Veteran requested that a Board hearing also be scheduled in this matter, he later withdrew his request for a Board hearing in October 2011.  Neither the Veteran nor his representative has made a renewed request for a Board hearing.

In April 2012, the Board remanded this matter for further claims development, to include: obtaining review for VA treatment received by the Veteran from September 2009; arranging the Veteran to undergo VA examinations of any additional disability resulting from his June 2008 colonoscopy and treatment; and readjudicating the Veteran's claim.  After the directed development action was performed, the Appeals Management Center (AMC) issued a November 2012 rating decision which granted compensation under 38 U.S.C.A. § 1151 for a mood disorder incurred secondary to a general medical condition which resulted from a June 2008 colonoscopy procedure.  An initial disability rating of 70 percent was assigned, effective from November 10, 2011.  In an accompanying Supplemental Statement of the Case, the RO denied other benefits pursuant to 38 U.S.C.A. § 1151 for any other disorders which the Veteran claims resulted from the colonoscopy procedure.

Notwithstanding the partial grant provided by the AMC's November 2012 rating decision, VA presumes that the Veteran seeks the maximum possible benefit in connection with his claim.  For that reason, the Board will consider whether the Veteran is entitled to other benefits under 38 U.S.C.A. § 1151 for any other disabilities that are shown by the evidence as having been related to the June 2008 colonoscopy, hospitalization, and treatment.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Board requested a medical expert opinion through a Veterans Health Administration (VHA) directive.  An April 2013 medical expert opinion is on file.  Upon review of the medical expert's statement, the Board, in April 2013, sought another medical expert opinion through a VHA directive.  A September 2013 medical expert opinion is on file and a copy of this opinion has been sent to the Veteran. 

In February 2014, the Board again remanded the matter on appeal to the AMC to obtain a supplemental medical statement that discusses whether the Veteran has an additional disability as result of VA treatment provided at the VA Medical Center in Amarillo, Texas, from June through July of 2008.  A February 2014 supplemental VA medical statement has been obtained and associated with the claims folder, and the matter was readjudicated in a March 2014 Supplemental Statement of the Case (SSOC).  All necessary development has been completed and this case is now before the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has additional stomach, intestine, heart or parathyroid disability that was the result of fault on the part of VA or an unforeseeable event during his hospitalization in June and July 2008. 

2.  The preponderance of the competent evidence is against a finding that the Veteran has additional stomach, intestine, heart or parathyroid disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment.


CONCLUSION OF LAW

The criteria for compensation for additional disability due to or aggravated by VA treatment provided at the VA Medical Center in Amarillo, Texas, from June through July of 2008 under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in September 2008 that addressed the notice elements concerning his claim for compensation for an additional disability as a result of VA treatment.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with VA examinations in January 2009, July 2011, and July 2012.  These examination reports show that the VA examiners reviewed the claims folder and recorded the Veteran's reported medical history and findings from clinical evaluation.  

On review, the Board found that the January 2009 and July 2012 VA medical opinions were incomplete in response to whether the Veteran had any additional disabilities that were proximately caused by VA providers.  The Board obtained April and September 2013 VHA medical expert opinions that addressed whether the Veteran had additional disability as residual of colonoscopy that was proximately caused by, or the result of, VA treatment.  The April 2013 VHA medical expert stated that a surgical expert was needed to address whether the length of time of the observation period following the colon perforation and prior to the colostomy was indicative of negligent care by VA providers.  In the September 2013 report, the VHA medical expert addressed that matter and he provided a lengthy, comprehensive statement in support of his conclusions.  In February 2014, the Board also obtained a supplemental VA medical opinion that addressed whether the Veteran had additional disability due to the left parathyroidectomy that was proximately caused by, or the result of, VA treatment.  The 2014 VA examiner provided a medical conclusion supported by a rational statement that was based on a review of the claims folder and medical literature.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Entitlement to Compensation for Additional Disability 

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional disability from VA surgery and treatment from VA Medical Center in Amarillo, Texas, from June through July of 2008.  He asserts that he underwent a routine colonoscopy on June 24, 2008 that resulted in a perforated colon that required repaired and placement of a colostomy.  He maintains that as a result of ensuing substandard care on VA's part, his whole physical and mental constitution declined, to include developing heart problems, diminished cognitive ability and psychiatric symptoms, chronic stomach problems, including pain, constipation and flatulence, and exacerbation of the parathyroid gland leading to additional surgery and long-term treatment, and inability to maintain substantially gainful employment.  The Veteran reports that he was employed full-time prior to VA surgery in June 2008 but he has been unable to work since that time because of generalized weakness and debility.  

As discussed in the Introduction, the Veteran has already been awarded compensation under 38 U.S.C.A. § 1151 for a mood disorder incurred secondary to a general medical condition which resulted from a June 2008 colonoscopy procedure, and that matter will not be discussed further here. 

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers. But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable in each claim is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, the Veteran seeks compensation for additional disability as a result of VA treatment and hospitalization in June and July 2008.  On June 24, 2008, the Veteran presented at the VA Medical Center in Amarillo, Texas for an elective outpatient colonoscopy.  The June 2008 VA colonoscopy procedure report indicates that the benefits, risks, and alternatives to the procedure were discussed and an informed consent was obtained.  The rectal examination was normal.  There were numerous large masses of diverticula present in the sigmoid and the descending colon, and the scope could not be advanced beyond the proximal descending colon. 

A subsequent June 2008 VA progress note indicates that after the colonoscopy, the Veteran experienced severe abdominal pain.  A CT scan was performed, and the Veteran was admitted to the ICU and treated with intravenous antibiotics and hydration.  His condition did not improve after 48 hours, and he was taken to the operating room for an exploratory laparotomy on June 28, 2008.  At that time, they found a perforation in the anterior rectal wall.  It was noted that he Veteran had a history of parathyroid adenoma that had not been treated.  On June 29, 2008 a colostomy was built on the left side of the abdomen.  It appears that respiratory complications arose during the surgical procedure that resulted in hypoxemia and the Veteran required intubation.  Although it was felt that the Veteran had tolerated the procedure well, he subsequently returned to the ICU and remained hospitalized.  Nursing notes showed that the Veteran complained of generalized weakness thereafter. 

Subsequent laboratory reports showed that the Veteran had increased calcium and parathyroid hormone (PTH) levels.  On July 10, 2008, he was prepared for surgical procedure for excision of left parathyroid adenoma, and the VA treatment records show that informed consent was obtained.  It was later noted that the specimen sent for laboratory evaluation did not contain parathyroid tissue but consisted of thyroid tissue with thyroiditis that had been removed from the thyroid gland.  It was noted that the Veteran's calcium levels decreased and his PTH level was normal.  After being hospitalized for 21 days, on July 14, 2008, the Veteran was transferred to a skilled nursing home for rehabilitation.  The Veteran returned in September 2008 for colostomy reversal. 

VA treatment records dated in September and October 2008 show that the Veteran's calcium and PTH levels remained normal following the excision of the thyroid tissue, despite the lack of parathyroid tissue found in the laboratory specimen.  It was advised that the Veteran continued to be monitored every few months.  These records also show that the Veteran complained of decreased energy following the colostomy reversal.  

In November 2008, the Veteran presented for VA emergency medical treatment with complaints of intermittent chest pain.  He reported that for the past three weeks, he had occasional chest pain with excretion which had significantly increased to where he now sought emergency treatment.  The Veteran was admitted for evaluation, and a coronary angiogram revealed multiple lesions on the coronary artery branches.  The Veteran then underwent a triple coronary artery bypass graph (CABG).  

During a VA examination in January 2009, the Veteran complained that since 2008 procedures and reversal, he suffered from constipation and must take laxatives for treatment.  He also complained that the food he eats does not taste right and that he has since lost weight.  The examiner reviewed the procedure and noted that the Veteran had a sigmoid perforation with colostomy in June 2008 and then a colostomy closure in September 2008.  The examiner reviewed the Veteran's condition and diagnosed a sigmoid perforation secondary to a colonoscopy, status post a colorectal anastomosis and colostomy closure.  The examiner reviewed his medical records and stated that a colostomy resulting from a colonoscopy, per clinical experience and rationale, is a known potential complication of a colonoscopy procedure. 

During a July 2011 VA general medical examination, the Veteran reported he was actively employed until he had a colonoscopy in June 2008, when he suffered a perforation of colon resulting in surgery for diverting colostomy and ultimate reanastomosis.  He reported he has since been bothered by constipation requiring stool softeners and lack of fecal continent control. 

In a July 2012 VA intestinal examination report, the VA examiner found that the Veteran's VA-performed colonoscopy which led to a perforated colon and subsequent temporary colostomy did not result in any additional disability of the intestinal system or stomach disorders.  The VA intestines and stomach examination report noted a diagnosis of chronic constipation and duodenal ulcer (for which the Veteran is already service connected).  The examiner stated that the Veteran complained of nausea with eating certain kinds of foods which could be related to his history of GERD.  The examiner reported that he would have to resort to mere speculation to opine on whether complaints of flatulence and mild abdominal cramping are related to colonoscopy in 2008, as the symptoms are transient, and there is no clear cut pathology related to his complaints.  The examiner stated that it would be impossible to determine whether or not his symptoms would have occurred if the bowel did not perforate.  

The July 2012 VA intestinal examiner concluded that the bowel perforation leading to colostomy and reversal was not due to the negligence of the VA providers.  The VA examiner stated that bowel perforation was a known possible complication of colonoscopy, and consent of the procedure provides proper warning of such possible complications.  The VA examiner stated that the  Veteran's medical history was discussed with his another VA provider, and it was felt that the Veteran received "normal standard of care."  The VA examiner explained that the bowel is considered sterile after adequate bowel preparation and that is why there is a period of time allowed for the perforation to heal on its own as long as a patient is stable.  In this case, once the Veteran became unstable, the colostomy surgery was performed.  

The report of a July 2012 VA heart examination shows that the Veteran had coronary artery disease, status post CABG.  Based on a review of the claims folder and findings from clinical evaluation, the VA heart examiner concluded that the Veteran's June 2008 colonoscopy was not the cause of his current coronary artery disease, status post triple bypass surgery.  The VA examiner noted that the Veteran had numerous risk factors that lead to his development of coronary artery disease, and the medical records showed that the Veteran's coronary artery disease did not manifest until four months after the colonoscopy.  The VA examiner noted that the Veteran underwent numerous surgical procedures over a short period of time, and these produces can be taxing on an individual, especially of the Veteran's age, and with multiple residual effects.  The VA examiner concluded that the Veteran did not have any additional heart disability as a result of careless, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA in the sequence of events following the surgeries or the treatment or care at those times.

A VHA medical expert opinion was obtained in April 2013 that was based on a review of the claims folder.  In the medical opinion report, the April 2013 VHA expert noted that the medical literature showed that colonic perforation is one of the possible complications of a colonoscopy and the Veteran signed consent that he understood that it was a possible outcome from the procedure.  The April 2013 VHA medical expert further noted that the Veteran had severe diverticular disease, which may suggest that he had problems with constipation prior to the 2008 surgeries.  It was also noted that the Veteran had a long history of gastro-intestinal problems, such as stomach pain, increased gas, nausea, indigestion and belching, and he had previous diagnoses of duodenal ulcers, gastroesophageal reflux disease (GERD) and peptic ulcer syndrome.  The April 2013 VA medical expert concluded that the Veteran did not have additional stomach or intestinal disability as a direct result of his 2008 VA colonoscopy.  However, the April 2013 VA medical expert stated that the opinion from a surgical expert was needed to address whether the length of time of the observation period following the colon perforation and prior to the colostomy was indicative of negligent care by VA providers.  

The Board submitted a request for a Medical Advisory Opinion. In September 2013, a gastroenterologist expert provided a response that addressed whether the Veteran had any additional disability as a direct result of his VA colonoscopy or as
a result of the length of the 48 hours of observation in the ICU, and if an additional disability was present, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of the VA in furnishing surgical treatment, or an event not reasonably foreseeable.  The gastroenterologist stated that based on a review of the claims folder,  the Veteran did not have an additional intestinal disability as a result of his colonoscopy or length of 48 hours observation in ICU.  Instead, the gastroenterologist noted that the VA colonoscopy report showed that the Veteran had severe diverticulosis observed during colonoscopy and prior long standing history of constipation.  

The gastroenterologist further stated that based on a review of claims folder, there was no evidence of carelessness, negligence, lack of proper skill error in judgment or other instance of fault on the part of the VA in furnishing surgical treatment during his post colonoscopy perforation and during the hospital course.  The gastroenterologist stated that medical literature showed that colonic perforation is a potential complication with colonoscopy especially with diverticular disease and elderly patients.   The findings in the VA operation report indicated that the Veteran had severe diverticulosis multiple adhesions in the pelvis and lower abdomen, which was likely the cause for the difficulty in advancing the scope during colonoscopy and clearly cannot be foreseen.  Pathology report of the surgical specimen showed presence of diverticulitis serosal adhesions and fibrino-purulent adhesions.  The gastroenterologist concluded that the finding of diverticulosis and serosal adhesions suggests prior longstanding constipation and adhesions. 

In February 2014, a VA supplemental medical opinion was obtained that discussed the Veteran's parathyroid history and addressed whether the Veteran had additional disability as a result of VA treatment, or carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination, or an event not reasonably foreseeable.  The 2014 VA examiner noted that a review of the claims folder revealed that the Veteran had a history of hyperparathyroidism prior to 2008, and on June 24th, 2008, he had complications from an elective colonoscopy requiring a sigmoid colon resection on June 26th, 2008.  The colostomy operation was complicated by hypoxemia, which was thought to be the result of volume overload and possible pneumonia.  The laboratory results revealed that the Veteran's calcium level gradually increased from 9 on June 27, 2008 to 12.2 on July 9, 2008.  On July 10, 2008, the Veteran underwent a left lower parathyroidectomy performed, but the biopsy report revealed that no parathyroid tissue.  Instead, benign thyroid tissue with lymphocytic thyroiditis was identified in the pathology report.  The VA examiner noted that a review of the subsequent treatment records documented that the Veteran's calcium levels have remained between 9 to11 and he had elevated PTH levels.  The VA examiner further noted that on his December 2013 follow-up appointment with the VA endocrinology clinic, there was no indication that intervention for hyperparathyroidism were entertained because calcium levels within normal limits.  The 2014 VA examiner stated that based on a review of the VA medical records, there was no indication that the Veteran's medical care led to increased parathyroid disability on account of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA. 
	
Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has additional disability as direct result of VA treatment from June through July 2008.  Further, the preponderance of the evidence does not support a finding that the Veteran's additional disability was the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in furnishing hospital care or an event not reasonably foreseeable.  

Here, the evidence of record shows that the Veteran sustained colon perforation during his June 24, 2008 colonoscopy, and he was admitted to the ICU for 48 hour observation prior to undergoing a colostomy and subsequent reversal.  However, the medical records document a long history of stomach and intestinal complaints prior to the June 2008 colonoscopy.  Notably, the Veteran had a medical history significant for duodenal ulcer, GERD and peptic ulcer syndrome, and the June 2008 colonoscopy report revealed findings of severe diverticulosis and serosal adhesions.  Pertinently, the September 2013 gastroenterologist concluded that the finding of diverticulosis and serosal adhesions suggests prior longstanding constipation and adhesions.  Both the 2013 VHA medical expert and the gastroenterologist concluded that the Veteran did not have any additional stomach or intestinal disability as result of his of his 2008 VA colonoscopy, colostomy and reversal.

Other than the Veteran's lay assertions, there is no medical evidence that shows that the Veteran's current stomach and intestinal complaints, to include constipation, stomach pain, increased gas, nausea, indigestion and belching, are the result of his June 2008 VA colonoscopy, colostomy and subsequent reversal.  Notably, the Veteran is competent to provide lay evidence regarding his observations of stomach and digestive problems, such as pain, constipation, nausease, however, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under Section 1151 for additional disability on the basis of lay assertions, alone, the Board emphasizes that neither is shown to have training or expertise in the medical matters upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186   (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  The Veteran's lay assertions regarding alleged additional disability and causation for purposes of entitlement to § 1151 benefits are outweighed by the VA medical records and clinical opinions discussed in detail above.

The preponderance of the medical evidence is also against the finding that the Veteran had additional parathyroid disability as result of his June to July 2008 VA treatment.  The VA treatment records show that the Veteran had a history of parathyroid problems since 2000, when he was first diagnosed with hypo-parathyroidism.  Following the June 2008 colostomy, the Veteran's laboratory results revealed increased calcium levels.  He was scheduled to undergo a left parathyroidectomy, but the biopsy report revealed that no parathyroid tissue had been removed, and instead, the report showed that benign thyroid tissue with lymphocytic thyroiditis had been removed.  Subsequent VA treatment records show that the Veteran's calcium levels and PTH levels were normal following the July 2008 procedure.  Pertinently, the Veteran's VA endocrinology clinic records do not show that any intervention for hyperparathyroidism was entertained because calcium levels within normal limits.  Moreover, the 2014 VA examiner concluded that the Veteran did not have an additional parathyroid disability as result of his 2008 VA treatment based on a review of the record.

In addition, the preponderance of the medical evidence is against the finding that the Veteran had additional heart disability as result of his June to July 2008 VA treatment.  In this regard, the 2012 VA heart examiner noted that the Veteran developed coronary artery disease four months after his June 2008 colonoscopy and the Veteran had numerous risk factors that led to the development of his coronary artery disease requiring triple bypass surgery.  While the July 2012 VA heart examiner indicated that the number of surgical procedures performed on the Veteran over a short period of time was taxing on him and resulted in residual effects, the 2012 VA heart examiner concluded that the Veteran did not have any additional heart disability as a direct result of VA care, but felt that the Veteran had numerous risk factors that led to the development of his coronary artery disease requiring triple bypass surgery.  

Moreover, the evidence of record does not show that the Veteran has additional stomach, intestinal, heart or parathyroid problems that were the result of fault on the part of VA or an unforeseeable event during his hospitalization from June to July 2008.  The July 2012 VA intestine examination, the 2013 VHA medical expert, and 2013 gastroenterologist each concluded that colonic perforation was a known possible complication of the 2008 colonoscopy, and consent of the procedure provides proper warning of such possible complications.  The 2013 VHA medical expert and 2013 gastroenterologist both cited to a review of medical literature in support of their medical conclusion.  While the 2013 VHA medical expert stated he was unsure whether the 48 hour observation period was necessary following the colonic perforation, the 2012 VA intestinal examiner had explained that since the bowel is considered sterile after adequate bowel preparation, a period of time allowed for the perforation to heal on its own as long as a patient is stable.  Furthermore, the 2013 gastroenterologist concluded that the length of the 48 hours of observation in the ICU did not reflect carelessness, negligence lack of proper skill error in judgment or other instance of fault on the part of the VA in furnishing surgical treatment during his post colonoscopy perforation and during the hospital course.  

Also, the 2012 VA heart examiner concluded that the Veteran did not have any additional heart disability as a result of careless, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA.  Similarly, the 2014 VA examiner concluded that based on a review of the claims folder, there was no indication that the Veteran's medical care led to increased parathyroid disability on account of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  There is no evidence that suggests that the VA providers were negligent in providing hospital care to the Veteran during the June and July 2008 surgeries and subsequent treatment.  

The preponderance of the evidence also does not establish that the Veteran has additional stomach, intestine, heart or parathyroid disability that was incurred due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.   There is no competent medical evidence of record that supports the Veteran's assertion that he has additional disability as a result of his June to July 2008 VA treatment that was due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  

The Board acknowledges that the Veteran has provided statements in support of his claims, and these statements are probative to the question of whether he has additional disability that arose or worsened as a result of treatment provided by VA providers.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  However, that is not the ultimate issue in this case.  The Board is not disputing the fact of an additional disorder, but rather, it must assess the role of any fault or unforeseen events as a result of the care provided by VA.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran has not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Overall, the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to or aggravated by VA treatment provided at the VA Medical Center in Amarillo, Texas, from June through July of 2008, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as being due to or aggravated by VA treatment provided at the VA Medical Center in Amarillo, Texas, from June through July of 2008, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


